Citation Nr: 0518471	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-21 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for a fee-basis card for outpatient treatment 
outside the Department of Veterans Affairs healthcare system.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision by the Department of 
Veterans Affairs (VA) Medical Center in Salisbury, North 
Carolina (the agency of original jurisdiction (AOJ)), that 
denied the veteran's request for a fee basis card.  The 
veteran testified before the Board at a hearing held at the 
VA Regional Office (RO) in Winston-Salem, North Carolina, in 
June 2004.

The appeal is REMANDED to the AOJ, which will notify the 
veteran when action is required of him.


REMAND

In the judgment of the Board, additional development is 
needed in this matter.

As a preliminary matter, the Board finds that it has 
jurisdiction over this matter.  The Board has jurisdiction to 
decide whether a claimant is eligible for fee-basis medical 
care.  Meakin v. West, 11 Vet. App. 183, 186-87 (1998).  In 
determining whether a claimant would be entitled to fee basis 
outpatient medical care, a claimant must be a veteran seeking 
treatment for a service-connected disability, and VA 
facilities are either (1) geographically inaccessible or (2) 
not capable of providing the care or services that the 
claimant requires.  With regard to the latter, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101 (2004).  
Thus, the Board may review the veteran's claim for 
eligibility for a fee-basis card for outpatient treatment 
outside the VA healthcare system.

The veteran requests that VA issue him a fee-basis card that 
would enable him to obtain non-VA medical treatment.  He 
contends that it is inconvenient for him to travel to a VA 
medical center; he seeks authorization to obtain treatment 
from a nearby private hospital.  He states that it is 
difficult, if not dangerous, for him to travel to the VA 
medical center in Salisbury, North Carolina, where he 
apparently would be directed in the case of a diabetic 
emergency on an outpatient basis.  At the June 2004 hearing, 
he also testified that he was about to start dialysis, and he 
asserted that it would be impractical to disconnect him from 
dialysis in cases of a diabetic emergency solely for the 
purpose of being transported to the VA medical facility for 
diabetic treatment.  He referred to peripheral neuropathy 
(making him unable to walk) and to vision problems (making 
him unable to see).

Additional development is necessary in the following 
respects.

First, the only evidence currently before the Board consists 
of the file from the medical administrative service (MAS 
file) and the testimony at the June 2004 hearing.  On remand, 
the AOJ must ensure that the entire claims folder and the MAS 
file are associated together, at least for purposes of this 
appeal.

Second, in a related vein, the evidence before the Board is 
very cursory.  As noted, the only evidence forwarded to the 
Board consists of the MAS file.  The veteran has testified, 
however, that he has received regular treatment at two VA 
medical facilities (in Durham, North Carolina, for his vision 
problems; and in Salisbury, North Carolina, for his general 
health problems), as well as treatment on one occasion at the 
VA medical facility in Asheville, North Carolina.  He also 
receives periodic treatment from a private nephrologists at a 
nearby private hospital, and he was set to start undergoing 
dialysis three times per week at a private facility near his 
home.  Records of this treatment are all relevant in the 
determination of what types of care the veteran is in need 
of.  On remand, the AOJ should obtain copies of the veteran's 
treatment records from the recent past (from 2002 when he 
applied for the fee basis card until the present) from the 
three VA facilities, from the private nephrologists and the 
private hospital, and from the private dialysis center.

Third, the veteran has testified that the AOJ may have 
confused his claims folder with that of another veteran.  The 
MAS file discloses three possible file numbers (Social 
Security Number, a VA file number referred to as the 
"actual" number, and possibly the veteran's service 
number).  There is a notation on the MAS file that the AOJ 
has used the veteran's service number instead of the 
"actual" VA file number.  On remand, the AOJ should resolve 
any discrepancies in the filing of the veteran's claims 
folder.  The Board reminds the AOJ that identifying the 
correct file number for the veteran's VA documents is 
necessary in order to obtain the veteran's claims folder and 
medical treatment records. 

Fourth, there is some evidence in the file suggesting that 
the VA medical facilities where the veteran is receiving 
regular medical treatment provide transportation to the 
veteran.  However, based on the cursory record, it is not 
clear if such a service is available for the veteran's use.  
On remand, the AOJ should specify what transportation is 
provided to the veteran to and from any VA medical 
facilities.

Finally, it is not clear whether the AOJ has notified the 
veteran under potentially applicable laws and regulations.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  It is not entirely clear at this 
time if these laws and regulations apply in a case such as 
this.  See Tellex v. Principi, 15 Vet. App. 233, 240 (2001) 
(not expressing views on the issue of the applicability of 
recently enacted notice laws to a case involving 
reimbursement of medical expenses at a non-VA facility).  But 
see Webb v. Principi, 2003 WL 21433483, 18 Vet. App. 317 
(table) (2003) (non-precedential memorandum decision that 
required Board to discuss potentially applicable laws and 
regulations pertaining to notice to that claimant in case 
involving eligibility for fee-basis outpatient treatment).  
However, in view of the need for further development as 
outlined above, it would seem appropriate to direct that such 
notice be furnished.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (notice provided before the adverse determination 
at issue must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)").

Accordingly, the case is remanded to the AOJ for the 
following actions:

1.  The AOJ should reconcile all 
conflicting identifying numbers for the 
veteran's VA files and ensure that the 
correct file number is used in this 
adjudication and in all searches for VA 
records.

2.  The AOJ should associate the MAS 
file with the veteran's claims folder 
from the RO.

3.  The AOJ should (1) inform the 
veteran claimant about the information 
and evidence not of record that is 
necessary to substantiate his claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) request or tell him 
to provide any evidence in his 
possession that pertains to his claim 
or something to the effect that he 
should "give us everything you've got 
pertaining to your claim(s)").  See 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

4.  After obtaining all necessary 
identifying information and 
authorizations from the veteran, the RO 
should obtain copies of treatment 
records from the veteran's treating 
non-VA nephrologist, the non-VA 
hospital that he described in his 
testimony, and the non-VA dialysis 
center; the AOJ should obtain records 
of medical treatment from 2002 to the 
present time from those medical 
providers.  The AOJ should also obtain 
copies of all VA medical treatment 
records from the following facilities 
from 2002 to the present: Asheville, 
North Carolina; Durham, North Carolina; 
Salisbury, North Carolina.  All of the 
obtained records should be associated 
with the veteran's claims folder.

5.  The AOJ should identify what 
transportation is provided to the 
veteran to and from any facilities 
where he receives VA medical treatment.

6.  Thereafter, the AOJ should 
readjudicate the claim for eligibility 
for a fee-basis card for outpatient 
treatment outside the VA healthcare 
system.  If the decision remains 
adverse to the veteran, the AOJ should 
provide him and his representative with 
a supplemental statement of the case 
and the appropriate opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The This AOJ must treat 
this claim expeditiously.  Claims remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

